Kirby, J., (after stating the facts). It is no longer questioned that, in ascertaining the meaning of words written to determine whether or not they are libelous, the entire article must be construed. Miller v. State, 81 Ark. 363. It is also true, the rule now is that the words used are to be taken in their plain and natural meaning and understood by courts and juries in their ordinary acceptation as other people would understand them and according to the sense in which they appear to have been used and the ideas they are adapted to convey to those who heard or read them. Jackson v. Williams, 92 Ark. 489. If the words, “A man’s motive is no excuse for his steal-ling,” had been spoken alone or used in such connection as to show or indicate that appellee was guilty of larceny, there is no question but that it would be libelous per se. Murray v. Galbraith, 86 Ark. 55; Greer v. Whi e, 90 Ark. 119.' This sentence, however, does not appear alone, but as a conclusion to an article criticising appellant for taking the school census at a time not authorized by law and his reasons for so doing, and expressly states that it was used by way of illustration. It is not disputed that the census was taken at a time not authorized by law, nor that appellant made statements relative thereto and the reasons in explanation thereof, as stated in the published article. If the sentence complained of as charging the commission of a crime was used by way of illustration only, as the article expressly says, it would not have amounted to a charge of larceny against appellee, who was only charged in the article in which it appeared with taking the census earlier than the law warranted, because, as he said, he had the time and needed the money. It but only accentuated the criticism that no good motives warranted the taking of the school census earlier than the law required, nor rendered one so taken valid. It could not have amounted to charging appellant with stealing, in the sense of committing the crime of larceny, and is not libelous per se, and the court erred in declaring it so. It was a question for the jury to say, under proper instructions, whether the article was libelous within the meaning of the statute defining libel, and said instruction withdrew it from them. We do not set out the other instructions with a view to approving them for the reason that on the next trial the case will be submitted to jury on the issue as to whether or not defendant meant to impute moral turpitude in an actionable manner. For the error indicated, the judgment is reversed, and the cause remanded for a new trial.